IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs January 24, 2012

       JAMES WILLIAM SWAFFORD, JR. V. STATE OF TENNESSEE

                  Appeal from the Criminal Court of Sullivan County
                        No. C58,166     R. Jerry Beck, Judge


                   No. E2011-01390-CCA-R3-PC - Filed May 4, 2012


James William Swafford, Jr. (“the Petitioner”) filed for post-conviction relief from his
multiple convictions for drug and other offenses which resulted in an effective sentence of
thirty-three years in the Tennessee Department of Correction. He alleges that he received
ineffective assistance of counsel in conjunction with his guilty plea and that his plea was
constitutionally infirm. After an evidentiary hearing, the post-conviction court denied relief,
and this appeal followed. Upon our careful review of the record, we affirm the judgment of
the post-conviction court.

                    Tenn. R. App. P. 3 Appeal as of Right; Judgment
                             of the Criminal Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE and
R OBERT W. W EDEMEYER, JJ., joined.

Joseph F. Harrison, Blountville, Tennessee, for the appellant, James William Swafford, Jr.

Robert E. Cooper, Jr., Attorney General & Reporter; Rachel E. Willis, Assistant Attorney
General; Barry P. Staubus, District Attorney General; Joseph Eugene Perrin, Assistant
District Attorney General; for the appellee, State of Tennessee.

                                         OPINION

                          Factual and Procedural Background

       The Petitioner entered into a plea agreement to dispose of multiple felony and
misdemeanor charges in five cases. Pursuant to the agreement, the Petitioner pled guilty in
August 2009 to twelve drug or drug-related felonies; two counts of felony tax fraud; three
counts of felony theft; four counts of money laundering; one count of forgery; two counts of
coercing a witness; one count of extortion; and one count of retaliation for past action. He
also pled guilty to several misdemeanors. The Petitioner was a Range I offender, and,
pursuant to the plea agreement, he was sentenced to the minimum sentence on nine of the
felonies; to a midrange sentence on four of the felonies; and to the maximum sentence on
thirteen of the felonies. The plea agreement provided for a combination of concurrent and
consecutive sentences such that the Petitioner received an effective sentence of thirty-three
years to serve, with the last three of these years suspended and to be served on five years of
probation. The Petitioner was informed that he was eligible to be considered for release on
parole after serving thirty percent of his sentence. Although the State charged the Petitioner
with one count of possession of twenty-six grams or more of cocaine with the intent to sell
or deliver within a school zone, the Petitioner was allowed to plead guilty to the lesser-
included offense of possession of twenty-six grams or more of cocaine with the intent to sell
or deliver. The Petitioner thereby avoided having to serve a mandatory sentence of fifteen
years at one hundred percent.1

       The Petitioner subsequently filed for post-conviction relief, alleging that he had
received ineffective assistance of counsel in conjunction with his plea and that his plea was
constitutionally infirm. After an evidentiary hearing, at which the Petitioner and his three
retained trial lawyers testified, the post-conviction court denied relief. This appeal followed.

       At the post-conviction hearing, the Petitioner testified that he was thirty-six years old
and had been serving his sentence for almost three years. He initially hired his trial attorney
(“Trial Counsel One”) who subsequently advised him to hire two additional lawyers, each
of whom had particular expertise in criminal matters (“Trial Counsel Two” and “Trial
Counsel Three”). The Petitioner met with all three lawyers, both while he was on bond and
subsequently when he was in court. He told his lawyers that he wanted to go to trial.
Nevertheless, they never sat down and discussed a trial strategy. The Petitioner
acknowledged, however, that his lawyers filed motions on his behalf and were successful in
severing his case from that of his codefendants. In his view, the whole case against him had
been “blown out of proportion” and he had been “overcharged.”

       Plea bargain discussions began during the wiretap suppression hearing on July 22,
2009. At that point in time, the Petitioner testified, he had not authorized his lawyers to
negotiate for a plea bargain.




       1
         See Tenn. Code Ann. § 39-17-432(c)-(f) (2006). See also Davis v. State, 313 S.W.3d 751, 762-63
(Tenn. 2010).

                                                 -2-
        The Petitioner asserted that none of his lawyers completely explained to him the
written plea of guilty. He saw the document on the morning he entered his plea. He
testified:

                Well, I tried to – I tried to look over the guilty plea as – as much as I
        could. And I didn’t understand a lot of stuff. And I – I’m not ashamed to say
        that I was – I was really uneducated about the – the way things was [sic] laid
        out until I got to prison and started doing some studying in the law library and
        finding out what merging and consecutive – the way it was running. And at
        the time I really didn’t understand how that was all set about. I just understood
        the 30 years and it was a concurrent sentence.

                But if I would – if I would have took the time – if they would have took
        [sic] the time and told me how it was laid out, that they had to build a 30 as is
        a 15, a 12, and a three to serve, as – as a concurrent, as I know now, I – I
        would have definitely went [sic] to trial on – on the issue.

He added that he “was just confused that – that day, what was really going on.” He
complained that the description of the range of punishment for each offense listed on the plea
document included the entire statutory range, rather than just the range to which he was
subject as a standard offender. He described this description as “trickery” and explained that
he thought he was subject to sixty years on his Class A felonies, instead of just twenty-five
years.2

       The Petitioner maintained that his lawyers did not explain that, if he went to trial and
was convicted, the trial court would then hold a sentencing hearing and that enhancing and
mitigating factors would be involved. He testified that his lawyers did not explain that he
was pleading guilty to the maximum Range I sentence on several of his charges. The
Petitioner also stated that his lawyers did not explain the consecutive aspect of his plea-
bargained sentence to him and did not explain the factors that would be considered before
he could be sentenced to consecutive sentences after a trial. The Petitioner testified that he
had never been convicted of a felony before he pled guilty and had never been in a criminal
court other than general sessions.

        When asked why he pled guilty instead of insisting on a trial, the Petitioner explained
that, during a break in the suppression hearing, he met with all three of his lawyers and they
spoke with him about a recent case from the Court of Criminal Appeals (State v. Moore, 309


        2
         See Tenn. Code Ann. § 40-35-112(a)(1) (2006) (providing that “[a] ‘Range I’ sentence is . . . [f]or
a Class A felony, not less than fifteen (15) nor more than twenty-five (25) years”).

                                                    -3-
S.W.3d 512 (Tenn. Crim. App. 2009)) in which a defendant facing similar charges had been
sentenced to ninety-three years. On the basis of this case, his lawyers advised him to take the
thirty-year plea bargain. His lawyers did not tell him that the defendant in that case had
entered a plea bargain for the ninety-three years.3 Nor did they explain that the ninety-three
year sentence might have been influenced by the defendant’s criminal history, which was
worse that the Petitioner’s. The Moore case “scared” the Petitioner and he understood his
lawyers to be telling him that he would get a similar sentence if he did not take the plea
bargain. The Petitioner maintained that, if not for his lawyers’ advice concerning the Moore
case, he would not have taken the plea. The Petitioner also asserted that he felt pressured by
the prosecutor’s stated intention to withdraw the plea bargain on resumption of the
suppression hearing.

        On cross-examination, the Petitioner acknowledged that he understood that his charge
of cocaine possession within a school zone carried a mandatory fifteen-year sentence to be
served at one hundred percent. He was also aware that the State dropped this charge to a
lesser-included offense as part of the plea bargain. He admitted that he was out on bond from
January 2007 to September 2008 and met with his attorneys numerous times during that
period. He denied that his lawyers discussed with him the criteria for a trial court’s
imposition of consecutive sentences. He stated that, when he asked his lawyers what he
should do, they responded, “Take the plea. Do nine years. Get out of prison.” His lawyers
did not tell him, however, that he was not guaranteed to be released in nine years. He
subsequently admitted that the trial court informed him during the plea that he would not
necessarily be released on parole at the earliest possible date.

       Trial Counsel One testified that he discussed the need to hire additional counsel with
the Petitioner and advised the Petitioner to hire the additional lawyers in order to assist the
Petitioner in his desire to “fight these charges.” According to Trial Counsel One, the
Petitioner was “very pleased” with the addition of Trial Counsel Two and Trial Counsel
Three to the defense team. Trial Counsel One met with the Petitioner on a weekly basis “for
over a year.” He shared discovery with the Petitioner and also advised the Petitioner when
any of his multiple codefendants reached an agreement with the prosecution. Trial Counsel
One described the Petitioner as an “[e]xtremely intelligent man” and asserted that he never
had any trouble explaining things to the Petitioner. He explained that he had known the
Petitioner “since [the Petitioner] was six years old” and considered the Petitioner “a personal
friend.” The defense team filed numerous motions and there were numerous hearings.
However, the defense team did not prevail on their substantive motions.


        3
         We note that the trial court ordered consecutive sentencing in the Moore case, a ruling that the
defendant subsequently challenged in the appeal. See Moore, 309 S.W.3d at 532. Apparently, therefore,
consecutive service was not a part of the plea bargain.

                                                  -4-
        Trial Counsel One discussed particularly with the Petitioner the school zone charge
which carried a penalty of fifteen to twenty-five years at one hundred percent service. When
the State made its plea offer, the team had extensive discussions with the Petitioner and
discussed specifically the risk of consecutive sentencing. According to Trial Counsel One,
after the discussion, the Petitioner “wished to accept [the] offer. And he was very relieved
and – and actually in very good spirits.” Before the Petitioner made his decision, Trial
Counsel One gave him the paperwork and instructed him to read it on his own. Then, Trial
Counsel read the paperwork out loud to the Petitioner, word for word, to ensure that the
Petitioner understood the plea. The Petitioner asked Trial Counsel One, “do you think this
is what I should do?” Trial Counsel One responded, “I can’t tell you what to do. I think
under the circumstances this is as good as we’re going to do.” Trial Counsel One
emphasized that there “was never any doubt” that he was prepared to go to trial if the
Petitioner rejected the offer.

       On cross-examination, Trial Counsel One acknowledged that he did not have any
records documenting the number of times or the number of hours he met with the Petitioner.
He also acknowledged that about fifty percent of the Petitioner’s weekly visits were spent
discussing personal matters other than the case. Trial Counsel One testified that he tried to
interview witnesses, most of whom were codefendants, but that their attorneys would not
permit it. He discussed trial strategy with the Petitioner. They also discussed the possibility
of the Petitioner testifying at his trial. He furnished the Petitioner with statements made by
his codefendants. He discussed the different ranges of sentences with the Petitioner and the
Petitioner “knew he was a Range 1, standard offender.” As they went over the plea
agreement, Trial Counsel One explained what the Petitioner’s range of sentence exposure
was on each felony. They went over the elements that the State would have to prove with
respect to each crime charged. They discussed what the trial court would have to find in
order to impose consecutive sentences. He also explained that the plea called for the
Petitioner to plead to the maximum sentence in the range on some of the offenses. Trial
Counsel One acknowledged that the Petitioner was “not happy” on learning that, in a case
dealing with similar charges, the defendant was sentenced to ninety-three years.

       Trial Counsel Two testified that his primary responsibility as co-counsel was to
concentrate on the wiretap evidence and the pretrial hearings. In this regard, he and the
Petitioner “spent days together” during which they “gathered evidence that related not merely
to the wiretap issue, but . . . [also to] some of the substantive offenses.” He and the
Petitioner had discussions about the case during this time. He was particularly concerned
about the school zone charge and expressed those concerns to the Petitioner.

       When the State extended its plea offer, Trial Counsel Two discussed it with the
Petitioner and informed him that the State did not intend to negotiate. He also discussed with
the Petitioner the possibilities of concurrent and consecutive sentences. Trial Counsel Two

                                              -5-
described this as his “great concern” because, in Trial Counsel Two’s opinion, even if they
prevailed on the conspiracy charges, “there were sufficient substantive offenses . . . that . . .
he ran . . . a substantial risk of getting as much or more than the sentence that was being
offered.” Trial Counsel Two reiterated that the Petitioner made the decision to accept the
plea offer.

        On cross-examination, Trial Counsel Two acknowledged that he did not have a
written record of his meetings with the Petitioner or time records reflecting the amount of
time he spent on the Petitioner’s case. He also acknowledged that the Petitioner wanted to
go to trial “if he could.” He testified that he discussed with the Petitioner the proof that the
State had with which it intended to establish the offenses.

        Trial Counsel Three testified that he was hired to assist in the preparation of motions
in the case, which included reviewing “a ton of discovery.” He also met with the Petitioner
on four or five occasions, spending six or seven hours together during each meeting. He
described the Petitioner as “a very bright young man.”

      Trial Counsel Three explained that, initially, Trial Counsel One and Trial Counsel
Two disagreed about whether the Petitioner had exposure to consecutive sentences.
According to Trial Counsel Three,

       this disagreement was occurring right in front of [the Petitioner]. We were –
       we were clearly having a back-and-forth with regard to the potential for the
       sentencing then. And I – I think I was probably the one that handed [the
       Petitioner] the – the [Moore] case.

               And I said, “Look, here’s – here’s all you need to know about this
       particularly. That is, the judge who’s going to sit in on our case, when it
       comes down to the sentencing, is going to be able to make that determination.
       Now, his determination is something that [Trial Counsel One and Two] can
       fight, and it’s something that you can appeal. But the idea that the judge can
       give you consecutive sentence[s] is clear in this particular case. You can get
       that.”

In sum, the Petitioner was informed about the possibility of consecutive sentences, and he
“was upset by this part of it.” In response, Trial Counsel One told the Petitioner that they
would “try [his] case if that’s what [he] want[ed] to do.” At the time Trial Counsel Three left
the meeting, he had no impression about the decision the Petitioner was going to make.

        In addition to this testimony, the Petitioner’s plea documents and the transcript of the
guilty plea hearing were admitted as exhibits. On the basis of this proof, the post-conviction

                                               -6-
court denied relief. The post-conviction court specifically accredited the testimony of Trial
Counsel One, Two and Three.

        As to the claim of ineffective assistance of counsel, the post-conviction court found
that the Petitioner had authorized his lawyers to enter into plea negotiations, that his lawyers
did not perform inadequately in failing to file a motion for change of venue, and that his
attorneys communicated adequately with him. It also rejected the Petitioner’s claim that his
attorneys did not adequately explain the plea agreement, including the sentences, to him. The
post-conviction court also rejected the Petitioner’s claim that his plea was involuntary,
finding that his attorneys did not use the Moore case to coerce him into pleading guilty, and
that the prosecutor’s statement that it would withdraw the plea offer if not accepted by the
deadline was not coercive, noting that, “[u]nder existing Tennessee Law, a plea offer may
be withdrawn at any time before a defendant accepts the plea offer.” In sum, the post-
conviction court concluded that the Petitioner had failed to demonstrate either that he had
received ineffective assistance of counsel or that his plea was constitutionally infirm.

       In his brief before this Court, the Petitioner contends that his attorneys were
ineffective and that his plea was constitutionally infirm because his attorneys

       failed to properly investigate potential witnesses in the case, failed to
       communicate any trial strategy to him, failed to provide him with sufficient
       information for him to understand what sentences he might be facing as a
       Range I offender, and ultimately frightened him into accepting a plea bargain
       offer by showing him a somewhat dissimilar case in which a defendant entered
       a guilty plea for a 93 year sentence.

The State disagrees.

                                           Analysis

                                     Standard of Review

        Relief pursuant to a post-conviction proceeding is available only where the petitioner
demonstrates that his or her “conviction or sentence is void or voidable because of the
abridgment of any right guaranteed by the Constitution of Tennessee or the Constitution of
the United States.” Tenn. Code Ann. § 40-30-103 (2006). To prevail on a post-conviction
claim of a constitutional violation, the petitioner must prove his or her allegations of fact by
“clear and convincing evidence.” Tenn. Code Ann. § 40-30-110(f) (2006). See Momon v.
State, 18 S.W.3d 152, 156 (Tenn. 1999). This Court will not overturn a post-conviction
court’s findings of fact unless the preponderance of the evidence is otherwise. Pylant v.
State, 263 S.W.3d 854, 867 (Tenn. 2008); Sexton v. State, 151 S.W.3d 525, 531 (Tenn. Crim.

                                              -7-
App. 2004). We will defer to the post-conviction court’s findings with respect to the
witnesses’ credibility, the weight and value of their testimony, and the resolution of factual
issues presented by the evidence. Momon, 18 S.W.3d at 156. With respect to issues raising
mixed questions of law and fact, however, including claims of ineffective assistance of
counsel, our review is de novo with no presumption of correctness. See Pylant, 263 S.W.3d
at 867-68; Sexton, 151 S.W.3d at 531.

                                Ineffective Assistance of Counsel

         The Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution guarantee a criminal defendant the right to representation by counsel
at trial.4 Both the United States Supreme Court and the Tennessee Supreme Court have
recognized that this right is to “reasonably effective” assistance, which is assistance that falls
“within the range of competence demanded of attorneys in criminal cases.” Strickland v.
Washington, 466 U.S. 668, 687 (1984); see also Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975). The deprivation of effective assistance of counsel at trial presents a claim cognizable
under Tennessee’s Post-Conviction Procedure Act. See Tenn. Code Ann. § 40-30-103;
Pylant, 263 S.W.3d at 868.

        In order to prevail on a claim of ineffective assistance of counsel, the petitioner must
establish two prongs: (1) that counsel’s performance was deficient and (2) that the deficient
performance prejudiced the defense. See Strickland, 466 U.S. at 687; Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996). The petitioner’s failure to establish either prong is fatal to
his or her claim of ineffective assistance of counsel. Goad, 938 S.W.2d at 370. Accordingly,
if we determine that either prong is not satisfied, we need not consider the other prong. Id.

        To establish the first prong of deficient performance, the petitioner must demonstrate
that his lawyer’s “acts or omissions were so serious as to fall below an objective standard of
‘reasonableness under prevailing professional norms.’” Vaughn v. State, 202 S.W.3d 106,
116 (Tenn. 2006) (quoting Strickland, 466 U.S. at 688)). Our Supreme Court has explained
that:

       [T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It
       is a violation of this standard for defense counsel to deprive a criminal
       defendant of a substantial defense by his own ineffectiveness or incompetence.


       4
         The Sixth Amendment right to counsel is applicable to the States through the Fourteenth
Amendment to the United States Constitution. See Gideon v. Wainwright, 372 U.S. 335, 342 (1963); State
v. Howell, 868 S.W.2d 238, 251 (Tenn. 1993).

                                                 -8-
       Defense counsel must perform at least as well as a lawyer with ordinary
       training and skill in the criminal law and must conscientiously protect his
       client’s interest, undeflected by conflicting considerations.

Baxter, 523 S.W.2d at 934-35 (quoting Beasley v. United States, 491 F.2d 687, 696 (6th Cir.
1974)). When a court reviews a lawyer’s performance, it “must make every effort to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
conduct, and to evaluate the conduct from the perspective of counsel at that time.” Howell
v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689).
Additionally, a reviewing court “must be highly deferential and ‘must indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.’” State v. Honeycutt, 54 S.W.3d 762, 767 (Tenn. 2001) (quoting Strickland, 466
U.S. at 689). We will not deem counsel to have been ineffective merely because a different
strategy or procedure might have produced a more favorable result. Rhoden v. State, 816
S.W.2d 56, 60 (Tenn. Crim. App. 1991). We recognize, however, that “deference to tactical
choices only applies if the choices are informed ones based upon adequate preparation.”
Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992) (citing Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982)).

       As to the prejudice prong, the petitioner must establish a “reasonable probability that
but for counsel’s errors the result of the proceeding would have been different.” Vaughn,
202 S.W.3d at 116 (citing Strickland, 466 U.S. at 694). In the context of a guilty plea, our
analysis of this prong

       focuses on whether counsel’s constitutionally ineffective performance affected
       the outcome of the plea process. In other words, in order to satisfy the
       “prejudice” requirement, the [petitioner] must show that there is a reasonable
       probability that, but for counsel’s errors, he would not have pleaded guilty and
       would have insisted on going to trial.

Hill v. Lockhart, 474 U.S. 52, 59 (1985). See also Calvert v. State, 342 S.W.3d 477, 486
(Tenn. 2011).

       Turning to the Petitioner’s specific allegations, we hold that the evidence does not
preponderate against the post-conviction court’s findings. The testimony by the Petitioner’s
three trial lawyers established that they communicated with him extensively, that they
thoroughly discussed the charges and the evidence with him, that they zealously pursued a
defense by filing multiple motions and participating in extensive hearings with the goal of
having at least some of the evidence suppressed and the State’s case thereby weakened, and
that they explained the plea bargain offer and discussed its pros and cons, including the
sentencing issues. We agree with the post-conviction court that the Petitioner failed to

                                             -9-
establish that any of his lawyers was deficient in any manner. Accordingly, the Petitioner is
not entitled to post-conviction relief on the grounds of ineffective assistance of counsel.

                                    Validity of Guilty Plea

       The Petitioner also asserts that his plea was unknowing because the plea documents
expressed his sentence exposure in terms of the minimum and maximum statutory penalties
irrespective of his Range I status and that he was not informed otherwise, and that it was
involuntary because his lawyers “frightened” him into taking it by telling him he would
otherwise be sentenced like the defendant in the Moore case. We agree with the post-
conviction court that the Petitioner has failed to prove either of these claims by clear and
convincing evidence.

        To be valid, a guilty plea must be entered knowingly, voluntarily, and intelligently.
See Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); State v. Mackey, 553 S.W.2d 337, 340
(Tenn. 1977). A plea meets constitutional muster when the defendant understands both what
the plea connotes and its consequences, Blankenship v. State, 858 S.W.2d 897, 904 (Tenn.
1993) (citing Boykin, 395 U.S. at 244), and makes a voluntary and intelligent choice from
the alternative courses of action available to plead guilty. Jaco v. State, 120 S.W.3d 828, 831
(Tenn. 2003) (citing North Carolina v. Alford, 400 U.S. 25, 31 (1970)). In Mackey, 553
S.W.2d at 341, our Supreme Court set forth the procedure that a trial court should follow
when accepting a guilty plea in order to ensure that a defendant’s plea is knowing, voluntary,
and intelligent. See also Tenn. R. Crim. P. 11(b). A trial court must “substantially comply”
with this procedure. State v. Newsome, 778 S.W.2d 34, 38 (Tenn. 1989).

        The post-conviction court carefully reviewed the transcript of the Petitioner’s guilty
plea, noting that it was 89 pages long; that the trial judge “went over the plea agreement in
great detail and the [P]etitioner . . . indicated he understood the plea agreement”; and that the
Petitioner, while under oath, answered affirmatively when asked if he understood “the nature
of the charges against [him], the potential range of punishment and the plea agreement in this
case.” The post-conviction court also noted the following exchange at the plea hearing:

       THE COURT: . . . Did you read [the plea documents] before you signed
       them?

       DEFENDANT SWAFFORD: Yes

       THE COURT: Did you understand each and every word on them?

       DEFENDANT SWAFFORD: Uh-huh.


                                              -10-
        THE COURT: Was there anything you did not understand?

        DEFENDANT SWAFFORD: No sir.

        THE COURT: Is there anything you would like . . . me to explain to you?

        DEFENDANT SWAFFORD: No.

        THE COURT: All right. Do you have any question at all?

        DEFENDANT SWAFFORD: No.

The post-conviction court concluded that the Petitioner had failed to establish that his plea
was not intelligent, knowing, and voluntary and, accordingly, that the Petitioner was not
entitled to post-conviction relief on the basis that his guilty plea was constitutionally infirm.

        The evidence does not preponderate against the post-conviction court’s findings. This
Court has reviewed the transcript of the guilty plea hearing and concludes that it was
constitutionally sound.5 The Petitioner’s claims that he did not understand either the sentence
being imposed pursuant to the agreement or the actual sentencing exposure he faced if he
proceeded to trial, and that he was “frightened” by his attorneys into accepting the plea, are
not supported by the record. Accordingly, the Petitioner is not entitled to post-conviction
relief on this basis.

                                              Conclusion

       For the foregoing reasons, the Petitioner has failed to establish that he is entitled to
post-conviction relief. Therefore, we affirm the judgment of the post-conviction court
denying relief.


                                                          _________________________________
                                                          JEFFREY S. BIVINS, JUDGE


        5
           We note that the written plea document sets forth for each charge the sentence range inclusive of
all three potential ranges. See Tenn. Code Ann. § 40-35-112. Thus, for each A felony charge, the documents
set forth the sentence range as “15-60 years.” The trial court repeated this information during the plea
hearing. Tennessee Rule of Criminal Procedure 11 requires a trial court to inform a defendant pleading
guilty of “the maximum possible penalty and any mandatory minimum penalty.” Tenn. R. Crim. P.
11(b)(1)(B). The maximum possible penalty for any given defendant, however, should refer to the
sentencing range applicable to the defendant.

                                                   -11-